2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 12/04/2020.
4.	Claims 1-2 and 4-6 are currently pending.
5.	Claims 1 and 6 have been amended.
6.	Claim 3 has been cancelled.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abarra et al (US 8,378,576) in view of [Minami et al (JP 2000-113849) and/or Guha (US 2015/0017810)] and Hanawa et al (US 2006/0019477).
Regarding claim 1:
	Abarra teaches an ion beam etching apparatus (substrate processing apparatus, 100) [fig 1 & col 3, lines 1-18] comprising: a plasma generation chamber (plasma discharge chamber, 1) including an internal space (interior of 1) [fig 1 & col 3, lines 1-18]; a processing chamber (substrate processing chamber, 2) connected to the plasma generation chamber (1) [fig 1 & col 3, lines 1-18]; a plasma generating unit (inductively coupled sources) configured to generate plasma in the internal space (plasma is ignited in the discharge chamber 1) [fig 1 & col 4, lines 4-35]; an extracting unit (extraction electrode assembly, 20) configured to extract ions from the plasma (for extracting ions in the plasma), from the internal space (interior of 1) to the processing chamber (2), the extracting unit (20) including a first electrode (grid, 21), a second electrode (grid, 22) and a third electrode (grid, 23), each of which has a plurality of ion passage holes (apertures) for passing the ions, the first electrode (21) being provided closest to the 
	Abarra does not specifically teach a heating unit configured to heat the third electrode from outside of the plasma generation chamber; and a controller configured to control the heating unit to reduce a temperature difference between the first electrode and the third electrode.
	Minami teaches a heating unit (18/19) configured to heat the third electrode (16) from outside of the plasma generation chamber (ion source chamber, 2) [fig 2, 8 & 0027, 0030]; and a controller (control device, 28) configured to control the heating unit (control the output of the heater power supply 19) to reduce a temperature difference between the first electrode and the third electrode (maintain extraction electrode 3 at a predetermined temperature & 3 is constituted by 15 and 16) [0028, 0056-0057].
Abarra and Minami are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Abarra with the heating unit and controller of Minami to control the temperature gradient of the electrode to reduce or eliminate deflection deformation thereby enabling controlled distribution of the ion beam [Minami – 0011].
Guha, similar to Minami teaches a controller (system controller) configured to control the heating unit (heating elements) to reduce a temperature difference between the first electrode and the third electrode (grid assembly may be maintained at a temperature & grid assembly includes either 2 or 3 grids) [fig 1 & 0051, 0062, 0098-0099].

Abarra modified by Minami/Guha does not specifically disclose the heating unit is arranged on a side of the processing chamber with respect to the third electrode, and wherein the heating unit is in direct contact with an outside of the second ring member.
Hanawa teaches a heating unit (passages, 408) is arranged on a side of the processing chamber with respect to the third electrode (112 side below 108), and wherein the heating unit (408) is in direct contact with an outside of the second ring member (insulator ring, 132) [fig 1, 11, 0074-0075].
Modified Abarra and Hanawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the heating unit of modified Abarra with the location of Hanawa because such a location allows the temperature of the grid to be effectively controlled [Hanawa – 0074-0075].
Although taught by the cited prior art, the claim limitations “indirectly heats the third electrode by heating the second ring member” are functional limitations and do not In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 2:
Abarra teaches the first (21), second (22) and third electrodes (23) are each provided with a plurality of through-holes (apertures, 36), through each of which the fixing member penetrates (28), in a region on the outside from the region where the plurality of ion passage holes are formed (radially outward of apertures), and wherein the fixing member (28) is fixed to the first ring member (42) and the second ring member (43) by penetrating through the through-holes in the first, second and third electrodes (36 in 21, 22, and 23, respectively) and thereby connecting the first ring member (42) to the second ring member (43) [fig 2-3 & col 3, lines 19-54]. 
Regarding claim 4:
Modified Abarra teaches an adhesion prevention cover (portion of chamber wall through which 408 passes) provided so as to cover the heating unit (408) [Hanawa – fig 1, 11, 0074-0075]. 
Regarding claim 6:
	Abarra teaches an ion beam generator (ion beam generator, 200) [fig 1 & col 3, lines 1-18] comprising: a plasma generation chamber (plasma discharge chamber, 1) including an internal space (interior of 1) [fig 1 & col 3, lines 1-18]; a plasma generating unit (inductively coupled sources) configured to generate plasma in the internal space (plasma is ignited in the discharge chamber 1) [fig 1 & col 4, lines 4-35]; an extracting unit (extraction electrode assembly, 20) configured to extract ions from the plasma (for extracting ions in the plasma), from the internal space (interior of 1) to an outside of the plasma generation chamber (outside of 1), the extracting unit (20) including a first electrode (grid, 21), a second electrode (grid, 22) and a third electrode (grid, 23), each of which has a plurality of ion passage holes (apertures) for passing the ions and which are arranged along a predetermined direction (y-direction) such that the surfaces where the ion passage holes are formed face each other (top/bottom of grids 21/22/23 face each other), the first electrode (21) being provided closest to the plasma generation chamber (1), the third electrode (23) being provided farthest from the plasma generation chamber along the predetermined direction (farthest from 1 in the y-direction) and the second electrode (22) being provided between the first electrode (21) and the third electrode (23) [fig 1-3 & col 3, lines 1-34]; a first ring member (first ring, 42) provided closer to the plasma generation chamber (1) than the first electrode (21), the first ring member (42) overlapping with a peripheral portion of the first electrode outside a region where the plurality of ion passage holes in the first electrode are formed (portion of 21 radially outward of apertures), such that the plurality of ion passage holes formed in the 
	Abarra does not specifically teach a heating unit configured to heat the third electrode from outside of the plasma generation chamber; and a controller configured to control the heating unit to reduce a temperature difference between the first electrode and the third electrode.
	Minami teaches a heating unit (18/19) configured to heat the third electrode (16) from outside of the plasma generation chamber (ion source chamber, 2) [fig 2, 8 & 0027, 0030]; and a controller (control device, 28) configured to control the heating unit (control the output of the heater power supply 19) to reduce a temperature difference between the first electrode and the third electrode (maintain extraction electrode 3 at a predetermined temperature & 3 is constituted by 15 and 16) [0028, 0056-0057].

Guha, similar to Minami teaches a controller (system controller) configured to control the heating unit (heating elements) to reduce a temperature difference between the first electrode and the third electrode (grid assembly may be maintained at a temperature & grid assembly includes either 2 or 3 grids) [fig 1 & 0051, 0062, 0098-0099].
Modified Abarra and Guha are analogous inventions in the field plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the controller of modified Abarra to reduce a temperature difference between the first and third electrode, as in Guha, to hold the grids at the desired temperature to ensure etch byproducts from the wafer will preferentially deposit on the grid assembly, thereby reducing the gas phase density of the etch byproducts in the processing chamber OR to reduce the deposition on the grid assembly and ensure that the chamber can remain relatively clean and/or reduce the time required to clean the chamber during waferless auto clean [Guha – 0062].
Abarra modified by Minami/Guha does not specifically disclose the heating unit is arranged along the predetermined direction at a point farther from the plasma generation chamber than the third electrode, and wherein the heating unit is in direct contact with an outside of the second ring member.
Hanawa teaches a heating unit (passages, 408) is arranged the predetermined direction at a point farther from the plasma generation chamber than the third electrode (112 side below 108), and wherein the heating unit (408) is in direct contact with an outside of the second ring member (insulator ring, 132) [fig 1, 11, 0074-0075].
Modified Abarra and Hanawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the heating unit of modified Abarra with the location of Hanawa because such a location allows the temperature of the grid to be effectively controlled [Hanawa – 0074-0075].
Although taught by the cited prior art, the claim limitations “indirectly heats the third electrode by heating the second ring member” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abarra et al (US 8,378,576) in view of [Minami et al (JP 2000-113849) and/or Guha (US 2015/0017810)] and Hanawa et al (US 2006/0019477) as applied to claims 1-2, 4, and 6 above, and further in view of Kaufman et al (US 4,873,467).
	The limitations of claims 1-2, 4, and 6 have been set forth above.
Regarding claim 5:
	Modified Abarra teaches an opening (aperture, 36) into which the fixing member (metal fixing bolt, 28) is inserted is formed in at least one of the first ring member and the second ring member (42 and 43) [Abarra – col 3, lines 19-54]. 
	Modified Abarra does not specifically teach the opening has a shape in which a width in a radial direction of the ring member is longer than a width in a circumferential direction of the ring member, and wherein the shape allows the fixing member to slide in the opening. 

Modified Abarra and Kaufman are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the opening of modified Abarra with the shape of Kaufman to ensure alignment of the grids while buckling and other injury to the grids is prevented because the fixing member is allowed to slide radially [Kaufman - col 5, lines 45-63].

Response to Arguments
11.	Applicant’s arguments, see Remarks, filed 12/04/2020, with respect to the rejection of claim(s) 1-6 under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1-6 under 35 USC 112(a) and 35 USC 112(b) has been withdrawn in view of the amendments to claims 1 and 6. 
12.	Applicant’s arguments, see Remarks, filed 12/04/2020, with respect to the rejection of claim(s) 1-6 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Hanawa et al (US 2006/0019477) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Kendall/Primary Examiner, Art Unit 1718